913 F.2d 58
Nancy Cassese MONTE, individually and as Administratrix ofthe Estate of Albert J. Cassese, Plaintiff-Appellant,v.NATIONAL GYPSUM COMPANY;  AC & S, Inc.;  Armstrong WorldIndustries, Inc., f/k/a Armstrong Cork Co.;  The CelotexCo., individually and as a successor in interest to PhilipCarey Manufacturing Co., Philip Carey Corp., BriggsManufacturing Co., Smith & Kanzler Corp., and Panacon Corp.;Eagle-Picher Industries, Inc.;  GAF Corporation;  Nicolet,Inc., individually and successor in interest toKeasbey-Mattison Co.;  Raymark Industries Inc., individuallyand as successor in interest to Raybestos-Manhattan Inc.;Owens-Corning Fiberglas Corp., U.S. Mineral Products Co.,H.K. Porter Co., Inc., individually and successor toSouthern Textile Corp., and Southern Asbestos Co.;  TheFlintkote Co.;  Carey Canada Inc.;  Fibreboard Corp.;  RockWool Manufacturing Co., Inc.;  Owens-Illinois Inc.;  Turner& Newall, PLC., individually and as successor toKeasbey-Mattison Corp.;  United States Gypsum Co., DanaCorp., individually and as successor to Smith & Kanzler Co.,and Victor Gasket Co.;  Certainteed Corp.;  TAFInternational Ltd., formerly Turner Asbestos Fibers Ltd.,Pittsburgh-Corning Corp., individually and as successor toUnarco Ind., Defendants-Appellees.
No. 177, Docket 90-6143.
United States Court of Appeals,Second Circuit.
Argued Sept. 17, 1990.Decided Sept. 17, 1990.

Steven J. Phillips (Diane Paolicelli, Alani Golanski, Levy Phillips & Konigsberg, New York City, of counsel), for plaintiff-appellant.
Steven Cooper (Frank S. Occhipinti, Anderson Kill Olick & Oshinsky, P.C., New York City, of counsel), for defendants-appellees AC & S, Inc., Armstrong World Industries, Inc., GAF Corp., Pittsburgh-Corning Corp., Fibreboard Corp., National Gypsum Co., U.S. Gypsum Co., Dana Corp., CertainTeed Corp., and T & N plc, f/k/a Turner & Newall PLC.
Before OAKES, Chief Judge, MESKILL, Circuit Judge, and RESTANI, Judge, U.S. Court of International Trade.*
PER CURIAM:


1
In light of the pendency of trial commencing tomorrow in the Eastern District of New York, this appeal--involving several of the defendants--having been argued today, is decided today.  We affirm the judgment that against these defendants there has been no revival of plaintiff's cause of action under New York law, but an opinion will follow in due course.



*
 Honorable Jane E. Restani, sitting by designation